Banke, Judge,
dissenting.
1. If the General Assembly intended anything in enacting former Code Ann. § 56-3404b (b), it was to insure that an applicant was made aware of his or her option to purchase more than the minimum PIP coverage, in a manner which would conclusively document his or her election in this regard in case any question later arose concerning it. Perhaps the method devised by the General Assembly was not as elegant as some would like, but this does not make the requirements set forth in the statute unclear. The statute specifically requires that the application “contain separate spaces for the insured to indicate his acceptance [or] rejection of each of the optional coverages” and that “these spaces” be “completed and signed by the prospective insured.” Former Code Ann. § 56-3404b (b).
The form signed by Mrs. Flewellen provides a shining example of the type of problem which could have been avoided by compliance with this separate signature requirement. Even a cursory examination of the handwriting on that form reveals that the optional election boxes were checked by a person other than the applicant. Were these check marks made before or after the applicant signed her name at the bottom of the form? She says in her affidavit (R-52) that she did not reject the optional coverages at all. Mr. Christopher, of the insurance agency, says in his affidavit (R-67) that she did. In my mind, this alone creates a genuine material issue of fact for jury determination in her case. Had the form provided for a separate signature to indicate acceptance or rejection of each option, there would be no doubt on the issue.
One cannot avoid noting that the words, “Applicant’s Statement — Read Before Signing,” appear to be printed in the smallest type commercially available. I had to use a magnifying glass to read it with ease.
The majority concedes that a literal interpretation of the statute requires separate signatures but concludes that such requirement is not reasonable or logical. I disagree. There is clearly a legitimate purpose for drafting the statute in the manner in which it was drafted, and if we decline to accept its plain language then, in effect, we assert license to rewrite any statute in any manner which appears *901more reasonable to us. If the majority truly believe that a legislative intent contrary to the plain language of the statute was so clear, why did it take so many pages of majority and concurring opinions to explain it?
Judge Deen points out in his concurring opinion that it would have been practically impossible for the applicant to have written a signature for each option, as the box or line provided for each option was too small. The obvious answer to this is that the applicant did not prepare the form. This was the responsibility of the insurance company, a responsibility which was not carried out in compliance with the statute.
2. Although it may be an exercise in nostalgia, I feel it appropriate to cite the following words of former Justice Hall in Walker v. Walker, 122 Ga. App. 545, 546 (178 SE2d 46) (1970): “It is true that ‘stare decisis’ is a matter of judicial policy rather than judicial power. In this regard the common law is not immutable, but flexible, and upon its own principles adapts itself to varying conditions. However, even those who regard ‘stare decisis’ with something less than enthusiasm recognize that the principle has even greater weight where the precedent relates to interpretation of a statute. Once the court interprets the statute, ‘the interpretation... has become an integral part of the statute.’ Gulf C. & S. F. R. Co. v. Moser, 275 U. S. 133, 136 (48 SC 49, 72 LE 200); Winters v. New York, 333 U. S. 507, 514 (68 SC 665, 92 LE 840). This having been done, any subsequent ‘reinterpretation’ would be no different in effect from a judicial alteration of language that the General Assembly itself placed in the statute.” See also Williams v. Ray, 146 Ga. App. 333, 334 (246 SE2d 387) (1978); A & A Heating &c. v. Burgess, 148 Ga. App. 859 (1) (253 SE2d 246) (1979).
For the above reasons, I emphatically and decidedly dissent to the reversal of the trial court’s order denying summary judgment to the insurance company in Mrs. Flewellen’s case (No. 64501). As the application form at issue in the Van Dyke case (No. 64511) also does not meet the requirements of the statute, I would reverse the grant of summary judgment to the insurance company in that case.